                 Case 7:19-cv-05113-NSR Document 100 Filed 10/05/20 Page 1 of 1
UNITED STATES DISTRICT COURT
                                                                                                    I"                '1
SOUTHERN DISTRICT OF NEW YORK                                            ;-~.-· \ ;
                                                                         :   .,,: ~ ./ '.,_
                                                                                              • y
                                                                                                \    L ·;
                                                                                                            /!  ~
                                                                                                             '. 1._    •
                                                                                                                           -j
                                                                                                                            I


------------------------------------------------------------X
CHARLES PHILLIPS, ALFRED J. VENT, each
individually as residents and as area representatives
in Prospect Park, and JAY WEINBERGER, as
resident of Prospect Park,
                                                                                                                                l0\5/~~•,
                                   Plaintiffs,
                  -against-                                          19 CIVIL 5113 (NSR)

                                                                       JUDGMENT
KERRY A. DELANEY, individually and as
Acting Commissioner of the Office for Persons
With Developmental Disabilities; OFFICE OF
PERSONS WITH DEVELOPMENTAL
DISABILITIES; STANLEY SILVERSTEIN,
individually and as Director of the Institutes of
Applied Human Dynamics; INSTITUTES OF
APPLIED HUMAN DYNAMICS; MARY T.
ST. MARKS, as President of the Board of
Directors for Institutes of Applied Human
Dynamics; THOMAS ROACH, individually and
as Mayor of the City of White Plains, New York;
and as the CITY OF WHITE PLAINS, NEW
YORK,

                                   Defendants.
-----------------------------------------------------------X

          It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Opinion and Order dated October 2, 2020, Defendants' motions to dismiss the Amended Complaint are

GRANTED, and the motion for sanctions filed by Defendants City of White Plains and Thomas Roach is

DENIED without prejudice. Plaintiffs' public and private nuisance claims are dismissed without prejudice for

lack of subject matter jurisdiction. All other claims are dismissed with prejudice; accordingly, this case is

closed.

Dated: New York, New York

           October 5, 2020
                                                                     RUBY J. KRAJICK

                                                                        Clerk of Court
                                                               BY:

                                                                        D ~
